14‐182‐cv 
      Baldwin v. EMI Feist Catalog, Inc. 
       
 1                           UNITED STATES COURT OF APPEALS 
 2                                 FOR THE SECOND CIRCUIT 
 3                                                    
 4                                        August Term 2014 
 5                                                    
 6                 (Argued: December 11, 2014  Decided: October 8, 2015) 
 7                                                    
 8                                           No. 14‐182‐cv 
 9                                                    
10                            –––––––––––––––––––––––––––––––––––– 
11                                                    
12          GLORIA COOTS BALDWIN, PATRICIA BERGDAHL, CHRISTINE PALMITESSA, 
13                                                    
14                                       Plaintiffs‐Appellants, 
15                                                    
16                                                 ‐v.‐ 
17                                                    
18                                    EMI FEIST CATALOG, INC., 
19                                                    
20                                       Defendant‐Appellee. 
21                                                    
22                            –––––––––––––––––––––––––––––––––––– 
23                                                    
24    Before:       POOLER, LIVINGSTON, and DRONEY, Circuit Judges. 
25     
26           Plaintiffs appeal from a December 17, 2013 judgment of the United States 
27    District  Court  for  the  Southern  District  of  New  York  (Scheindlin,  J.)  in  favor  of 
28    defendant EMI Feist Catalog, Inc. (“EMI”).  The district court granted summary 
29    judgment  to  EMI  on  plaintiffs’  claim  seeking  a  declaration  that  either  of  two 
30    copyright  termination  notices  served  on  EMI  in  2007  and  2012  will  terminate 
31    EMI’s  rights  in  the  musical  composition  “Santa Claus  Is  Comin’  to  Town.”    On 
32    appeal, plaintiffs argue that the district court erred in holding that EMI owns its 
33    rights  under  a  1951  grant  that  plaintiffs  are  powerless  to  terminate,  and  argue 
34    instead  that  EMI  owns  its  rights  under  a  1981  grant  that  will  be  terminated  by 
                                                    1 
       
 1    either  the  2007  or  2012  termination  notice.    We  agree  with  plaintiffs  that  EMI 
 2    owns  its  rights  under  the  1981  grant,  and  conclude  that  the  2007  termination 
 3    notice  will  terminate  the  1981  grant  in  2016.    We  therefore  reverse  the  district 
 4    court’s  judgment  and  remand  for  the  entry  of  a  declaratory  judgment  in 
 5    plaintiffs’ favor. 
 6     
 7           REVERSED AND REMANDED. 
 8     
 9                                              THOMAS  K.  LANDRY,  Carey  Rodriguez 
10                                              O’Keefe  Milian  Gonya,  LLP,  Washington, 
11                                              DC, for Plaintiffs‐Appellants. 
12     
13                                              DONALD S. ZAKARIN (Frank P. Scibilia, Ross 
14                                              M.  Bagley,  on  the  brief),  Pryor  Cashman 
15                                              LLP, New York, NY, for Defendant‐Appellee. 
16                                               
17    DEBRA ANN LIVINGSTON, Circuit Judge: 
18                                                   
19           This  appeal  involves  a  dispute  over  the  copyright  in  the  musical 

20    composition “Santa Claus is Comin’ to Town” (the “Song”), a classic Christmas 

21    song  written  by  J.  Fred  Coots  and  Haven  Gillespie  in  the  1930s.    In  1976, 

22    Congress  enacted  a  complex  statutory  regime  that—as  we  explain  later  in  this 

23    opinion—gave authors and their statutory heirs the right to terminate previously 

24    made grants of copyright under certain circumstances, and thereby to recapture 

25    some  of  the  value  associated  with  the  authors’  works.    See  17  U.S.C.  §§ 203, 

26    304(c).    Plaintiffs‐appellants  Gloria  Coots  Baldwin,  Patricia  Bergdahl,  and 

27    Christine  Palmitessa  (“Plaintiffs”)  represent  Coots’s  statutory  heirs;  since  2004, 



                                                    2 
       
 1    they  have  attempted  to  navigate  this  legal  thicket  and  terminate  rights  in  the 

 2    Song held by defendant‐appellee EMI Feist Catalog, Inc. (“EMI”) under the terms 

 3    of  certain  grants  made  by  Coots  to  EMI’s  predecessors.    Plaintiffs  brought  this 

 4    lawsuit in the United States District Court for the Southern District of New York, 

 5    seeking  a  declaration  that  either  a  notice  of  termination  served  on  EMI  in  2007 

 6    (the “2007 Termination Notice”) or another such notice served in 2012 (the “2012 

 7    Termination Notice”) will, upon becoming effective, terminate EMI’s rights in the 

 8    Song.   

 9           The  district  court  (Scheindlin,  J.)  granted  summary  judgment  to  EMI, 

10    holding  that  its  rights  in  the  Song  will  subsist  through  the  entire  remaining 

11    copyright  term—which,  under  current  law,  is  scheduled  to  expire  in  2029—

12    pursuant  to  a  1951  agreement  (the  “1951  Agreement”)  that  Plaintiffs  are 

13    powerless  to  terminate.    We  reverse.    For  the  reasons  set  forth  below,  we 

14    conclude (1) that EMI owns its rights in the Song not under the 1951 Agreement 

15    but  instead  under  a  subsequent  contract  executed  in  1981  (the  “1981 

16    Agreement”),  and  (2)  that  the  2007  Termination  Notice  will  terminate  the  1981 

17    Agreement in 2016.  Plaintiffs are, accordingly, entitled to a declaratory judgment 

18    in their favor. 



                                                   3 
       
 1                                          BACKGROUND 

 2           Coots  and  Gillespie  sold  the  Song  and  “the  right  to  secure  copyright 

 3    therein”  to  EMI’s  predecessor  Leo  Feist,  Inc.  (“Feist”)  in  an  agreement  dated 

 4    September 5, 1934 (the “1934 Agreement”).   J.A. 40.  In the 1934 Agreement, Feist 

 5    agreed  to  “publish  [the  Song]  in  saleable  form  .  .  .  within  one  (1)  year,”  and  to 

 6    pay  Coots  and  Gillespie  certain  royalties  generated  by  the  Song.      J.A.  41.    On 

 7    September 27, 1934, Feist registered its copyright in the Song with the Copyright 

 8    Office.   

 9           At the time, the Copyright Act of 1909 (the “1909 Act”), Pub. L. No. 60‐349, 

10    35  Stat.  1075,  was  in  effect.    Under  the  1909  Act,  authors  were  entitled  to 

11    copyright in their work for an initial twenty‐eight‐year period beginning on the 

12    date the work was published.  They then had the right to renew their copyright 

13    for  an  additional  twenty‐eight‐year  “renewal  term,”  a  right  that  they  could 

14    exercise  even  if  they  had  granted  their  rights  in  the  initial  copyright  term  to  a 

15    publisher.  Thus, “[t]he renewal term permit[ted] the author, originally in a poor 

16    bargaining  position,  to  renegotiate  the  terms  of  the  grant  once  the  value  of  the 

17    work  ha[d]  been  tested.”    Stewart  v.  Abend,  495  U.S.  207,  218‐19  (1990);  see  also 

18    Penguin Grp. (USA) Inc. v. Steinbeck, 537 F.3d 193, 197 (2d Cir. 2008).  But authors 



                                                     4 
       
 1    could (and often did) grant their rights in the renewal term to publishers before 

 2    the  initial copyright term  expired, and  in  Fred Fisher  Music  Co.  v.  M. Witmark  & 

 3    Sons,  the Supreme Court  held  that these  grants were  enforceable.   318  U.S. 643, 

 4    657 (1943).  Unless the author died before the renewal term began—in which case 

 5    his renewal rights vested in his statutory heirs, notwithstanding his assignment 

 6    of an expectancy in those rights, see Miller Music Corp. v. Charles N. Daniels, Inc., 

 7    362  U.S.  373,  376  (1960)—a  grant  of  renewal  rights  ensured  that  the  publisher 

 8    would own the copyright for the entire fifty‐six‐year period provided by the 1909 

 9    Act.  See Steinbeck, 537 F.3d at 197; Marvel Characters, Inc. v. Simon, 310 F.3d 280, 

10    284 (2d Cir. 2002).  

11           While  many  authors  sold  their  rights  in  the  initial  term  and  the  renewal 

12    term  simultaneously,  Coots  granted  his  renewal  rights  separately,  in  the  1951 

13    Agreement.    The  1951  Agreement  assigned  to  Feist  a  number  of  “musical 

14    compositions” by Coots, including the Song, “and all renewals and extensions of 

15    all  copyrights  therein,”  in  exchange  for  certain  royalties  to  be  paid  “during  all 

16    renewal  periods  of  the  United  States  copyright  in  each  of  said  compositions.”  

17    J.A. 46.  Feist renewed its copyright in the Song on September 27, 1961, at which 




                                                    5 
       
 1    point  its  rights  were  set  to  expire  fifty‐six  years  after  copyright  was  originally 

 2    registered—i.e., on September 27, 1990.   

 3               In  1976,  Congress  enacted  a  major  overhaul  of  U.S.  copyright  law  (the 

 4    “1976 Act”), Pub. L. No. 94‐553, 90 Stat. 2541, several aspects of which are central 

 5    to  this  appeal.    For  works  created  on  or  after  January  1,  1978,  the  1976 Act  did 

 6    away with the 1909 Act’s dual‐term structure, replacing it with a single copyright 

 7    term lasting for the life of the author plus fifty years.  See id. § 302(a).  By contrast, 

 8    for  works  created  before  January  1,  1978,  the  1976  Act  retained  the  1909  Act’s 

 9    dual‐term structure, see id. § 304(a), (b), and for works (like the Song) already in 

10    their renewal term, it extended the renewal term to “seventy‐five years from the 

11    date  copyright  was  originally  secured.”    Id.  §  304(b).    After  the  passage  of  the 

12    1976 Act, the rights in the Song that Coots had granted to Feist were scheduled to 

13    expire in 2009.1  

14               Although the 1976 Act extended copyright protection for works already in 

15    their  renewal  term,  it  contained  a  mechanism  for  giving  authors  and  their 

16    families, as opposed to publishers who had come to own the renewal term rights, 


                                                    
               Section 305 of the 1976 Act also provided that rights would expire on December 
                 1

      31 of the year they were otherwise scheduled to expire.  Thus, the copyright in the Song 
      was specifically scheduled to expire on December 31, 2009.  

                                                       6 
       
 1    an opportunity to benefit from the extended term.  See 3 Melville B. Nimmer & 

 2    David Nimmer, Nimmer on Copyright § 11.05[B][1] (2013) [hereinafter “Nimmer”].  

 3    To this end, § 304(c) of the statute permitted authors—or, if the author had died, 

 4    certain  statutory  heirs  designated  in  §  304(c)(2)—to  terminate  “the  exclusive  or 

 5    nonexclusive grant of a transfer or license of the renewal copyright . . . executed 

 6    before  January  1,  1978.”    17  U.S.C.  § 304(c).    Because  the  parties’  dispute 

 7    implicates the intricacies of this section, we quote the relevant portions at length: 

 8          (3)  Termination  of  the  grant  may  be  effected  at  any  time  during  a 
 9          period of five years beginning at the end of fifty‐six years from the 
10          date  copyright  was  originally  secured,  or  beginning  on  January  1, 
11          1978, whichever is later. 

12          (4) The termination shall be effected by serving an advance notice in 
13          writing upon the grantee or the grantee’s successor in title. . . .  

14                 (A) The notice shall state the effective date of the termination, 
15                 which shall fall within the five‐year period specified by clause 
16                 (3)  of  this  subsection,  .  .  .  and  the  notice  shall  be  served  not 
17                 less than two or more than ten years before that date.  A copy 
18                 of the notice shall be recorded in the Copyright Office before 
19                 the  effective  date  of  termination,  as  a  condition  to  its  taking 
20                 effect. 

21                 (B)  The  notice  shall  comply,  in  form,  content,  and  manner  of 
22                 service,  with  requirements  that  the  Register  of  Copyrights 
23                 shall prescribe by regulation. 

24          (5)  Termination  of  the  grant  may  be  effected  notwithstanding  any 
25          agreement to the contrary, including an agreement to make a will or 
26          to make any future grant. 


                                                     7 
       
 1           (6) . . . In the case of a grant executed by one or more of the authors 
 2           of  the  work,  all  of  a  particular  author’s  rights  under  this  title  that 
 3           were covered by the terminated grant revert, upon the effective date 
 4           of  termination,  to  that  author  or,  if  that  author  is  dead,  to  [his 
 5           statutory heirs].  In all cases the reversion of rights is subject to the 
 6           following limitations: 

 7           . . .  

 8                     (B)  The  future  rights  that  will  revert  upon  termination  of  the 
 9                     grant become vested on the date the notice of termination has 
10                     been served as provided by clause (4) of this subsection. 

11                     . . .  

12                     (D) A further grant, or agreement to make a further grant, of 
13                     any  right  covered  by  a  terminated  grant  is  valid  only  if  it  is 
14                     made  after  the  effective  date  of  the  termination.    As  an 
15                     exception,  however,  an  agreement  for  such  a  further  grant 
16                     may be made between the author . . . and the original grantee 
17                     or  such  grantee’s  successor  in  title,  after  the  notice  of 
18                     termination has been served as provided by clause (4) of this 
19                     subsection. 

20                     . . .   

21                     (F)  Unless  and  until  termination  is  effected  under  this 
22                     subsection,  the  grant,  if  it  does  not  provide  otherwise, 
23                     continues in effect for the remainder of the extended renewal 
24                     term. 

25    17 U.S.C. § 304(c).   

26           In addition to this § 304(c) termination right for pre‐1978 grants, the 1976 

27    Act  granted  authors  (or  their  statutory  heirs)  the  right  to  terminate  grants 

28    “executed by the author on or after January 1, 1978.”  17 U.S.C. § 203.  This § 203 

                                                       8 
       
 1    termination  right  can  be  exercised  during  a  five‐year  period  “beginning  at  the 

 2    end of thirty‐five years from the date of execution of the grant,” but if the grant 

 3    “covers the right of publication of the work,” that five‐year period begins at the 

 4    earlier of (1) thirty‐five years from the work’s publication or (2) forty years from 

 5    the  execution  of  the  grant.    Id.  §  203(a)(3).   As  with  termination  under  §  304(c), 

 6    termination under § 203 “may be effected notwithstanding any agreement to the 

 7    contrary.”  Id. § 203(a)(5). 

 8           Under  the  first  of  the  termination  provisions  just  described,  § 304(c),  the 

 9    1951  Agreement  was,  as  a  pre‐1978  grant,  subject  to  termination  starting  on 

10    September  27,  1990,  so  Coots  could  serve  a  termination  notice  as  early  as  ten 

11    years  before  that  date.    17  U.S.C.  § 304(c)(3),  (4).    Between  service  of  the  notice 

12    and the date of termination, he could reach an agreement for a further grant of 

13    the  terminated  rights  with  Feist  or  its  successor  in  title,  but  no  one  else.    Id. 

14    § 304(c)(6)(D).  In fact, on September 24, 1981, Coots served on Feist’s successor, 

15    Robbins  Music  Corporation  (“Robbins”),  a  termination  notice  naming  October 

16    23, 1990, as the termination date for the 1951 Agreement (the “1981 Termination 

17    Notice”).    Coots’s  attorney,  William  Krasilovsky,  sent  a  copy  of  the  1981 

18    Termination Notice to the Register of Copyrights on November 25, 1981.  He then 



                                                     9 
       
 1    set  about  negotiating  with  Robbins  on  Coots’s  behalf,  culminating  in  the  1981 

 2    Agreement, which was signed on December 15, 1981.   

 3           The 1981 Agreement recited that Coots (the “Grantor”) had transferred his 

 4    rights in the Song’s renewal term to Feist in the 1951 Agreement; that Feist had 

 5    renewed the copyright; that Congress had extended the renewal term in the 1976 

 6    Act; and that “the parties hereto desire to insure that [Robbins (the “Grantee”)] 

 7    shall, for the balance of the period of copyright [in the Song], be possessed of all 

 8    United States copyright interest therein.”  J.A. 59.  Coots agreed as follows: 

 9           Grantor  hereby  sells,  assigns,  grants,  transfers  and  sets  over  to 
10           Grantee  .  .  .  all  rights  and  interests  whatsoever  now  or  hereafter 
11           known  or  existing,  heretofore  or  at  any  time  or  times  hereafter 
12           acquired  or  possessed  by  Grantor  in  and  to  [the  Song  and  various 
13           derivative works], under any and all renewals and extensions of all 
14           copyrights  therein  and  all  United  States  reversionary  and 
15           termination  interests  in  copyright  now  in  existence  or  expectant, 
16           including all  rights reverted,  reverting  or  to  revert  to  Grantor[,]  his 
17           heirs,  executors,  administrators  or  next  of  kin  by  reason  of  the 
18           termination  of  any  transfers  or  licenses  covering  any  extended 
19           renewal term of copyright pursuant to Section 304 of the Copyright 
20           Act of 1976, together with all renewals and extensions thereof. 

21    J.A.  59–60.    Further,  he  made  a  series  of  representations,  including  that  he  had 

22    served on Robbins “and recorded in the Copyright Office” a termination notice, 

23    which, the parties agreed:  

24           shall for the purposes of this  agreement and Section 304(c)(6)(D) of 
25           the  Copyright  Act  of  1976  be  deemed  to  have  been  served  upon 
                                                   10 
       
 1           Grantee,  in  advance  of  any  further  grant  of  rights  hereunder,  and 
 2           shall be deemed to take effect at the earliest date possible under the 
 3           Copyright Act of 1976 and the regulations prescribed by the Register 
 4           of Copyrights. 

 5    J.A. 60.   

 6           Robbins agreed to pay both a $100,000 “non‐recoupable bonus” to Coots’s 

 7    children in annual installments from 1981 to 1995, and royalties “as specified in 

 8    the  [1951  Agreement]”  for  “the  period  of  the  Extended  Renewal  Term  of 

 9    Copyright,”  a  phrase  that  the  1981 Agreement  did  not  define.    J.A.  62.    Coots’s 

10    four children—Clayton Coots, Gloria Coots Baldwin, Patricia Coots Chester, and 

11    John  Coots,  Jr.—also  signed  the  1981  Agreement.    “As  an  inducement  to 

12    [Robbins] to enter into the . . . agreement,” they assigned to Robbins all of their 

13    rights and interests in the Song “for the extended renewal term thereof.”  J.A. 63. 

14           On May 26, 1982, Krasilovsky received a letter from the Copyright Office 

15    stating:  “Pursuant  to  our  telephone  conversation  of  March  1,  1982,  we  are 

16    returning” the 1981 Termination Notice “to you unrecorded.”  J.A. 69.  There is 

17    no explanation for this decision either in the letter or elsewhere in the record.  At 

18    his  deposition  in  this  case,  Krasilovsky  could  not  recall  why  the  notice  was 

19    returned  or  what  had  transpired  in  the  “telephone  conversation”  mentioned  in 

20    the letter.  [A455.]  The parties agree that the 1981 Termination Notice was never 


                                                  11 
       
 1    actually recorded, although EMI claims it was not aware of the non‐recordation 

 2    of the notice until 2011.   

 3           As noted, when the 1981 Agreement was signed, the copyright in the Song 

 4    was  scheduled  to  subsist  until  December  31,  2009,  the  end  of  the  year  seventy‐

 5    five  years  after  copyright  was  initially  secured.    See  supra  note  1.    The  parties 

 6    therefore  did  not  anticipate  that  §  203  termination—which  is  available  only 

 7    against  grants  executed  after  January  1,  1978  and  lasting  longer  than  thirty‐five 

 8    years—would  be  available  against  the  1981  Agreement,  which  they  thought 

 9    would come to an end in 2009, less than thirty‐five years later.  Things changed 

10    in  1998,  however,  when  Congress  passed  the  Sonny  Bono  Copyright  Term 

11    Extension  Act  (the  “1998  Act”),  Pub.  L.  No.  105‐298,  112  Stat.  2827.    For 

12    copyrights  still  in  their  renewal  term  at  that  time,  the  1998  Act  extended  the 

13    renewal term to last “95 years from the date copyright was originally secured.”  

14    17  U.S.C.  § 304(b).    Because  the  Song’s  copyright  was  secured  in  1934,  its 

15    copyright was now set to expire on December 31, 2029.   

16           The 1998 Act also added a new termination right to allow authors and their 

17    heirs  to  extract  value  from  the  new  twenty‐year  extension  of  the  renewal  term.  

18    For copyrights still in their renewal term, authors (or their statutory heirs) could 



                                                    12 
       
 1    effect termination in the same general way as under § 304(c) if “the termination 

 2    right provided in [§ 304(c)] has expired by such date” and “the author or owner 

 3    of the termination right has not previously exercised such termination right.”  17 

 4    U.S.C.  §  304(d).    Termination  pursuant  to  §  304(d)  can  “be  effected  at  any  time 

 5    during  a  period  of  5  years  beginning  at  the  end  of  75  years  from  the  date 

 6    copyright was originally secured,” id. § 304(d)(2)—in the Song’s case, starting on 

 7    September 27, 2009. 

 8               The  possibilities  created  by  the  1998  Act  led  to  a  flurry  of  activity  by 

 9    Coots’s statutory heirs,2 who sought to take advantage of the termination rights 

10    that  Congress  had  afforded,  but  were  forced  to  contend  with  uncertainty 

11    stemming from the fact that the 1981 Termination Notice was never recorded.   In 

12    2004,  Coots’s  heirs  served  on  EMI  (Robbins’s  successor)  and  recorded  in  the 

13    Copyright  Office  a  § 304(d)  termination  notice  with  an  effective  date  of 

14    September  27,  2009  (the  “2004  Termination  Notice”).    Evidently,  the  2004 


                                                    
                Coots  passed  away  in  1985.    EMI  does  not  argue  that  any  of  the  termination 
                 2

      notices mentioned in the text fails for the reason that the individuals who served it did 
      not together own a sufficient percentage of Coots’s termination interest.  See generally 17 
      U.S.C.  §§ 203(a)(2),  304(c)(2)  (specifying  the  statutory  heirs  who  own  an  author’s 
      termination  interest  upon  his  death).    For  brevity’s  sake,  therefore,  we  will  avoid 
      explaining  who  served  each  termination  notice  and  why  they  owned  a  sufficient 
      percentage of Coots’s termination interest. 

                                                       13 
       
 1    Termination  Notice  was  based  on  the  related  premises  that  EMI  still  owned  its 

 2    rights  under  the  1951  Agreement  (a  pre‐1978  grant),  and  that  Coots  had  not 

 3    already exercised his § 304(c) termination rights.  Under the impression that the 

 4    1981  Agreement  was  operative,  EMI  personnel  were  confused  by  the  2004 

 5    Termination  Notice;  they  ran  a  search  for  a  prior  §  304(c)  termination  notice, 

 6    which  came  up  empty.    EMI  prepared  a  draft  affidavit  to  “refute”  the  2004 

 7    Termination  Notice,  but  this  was  never  sent.    Instead,  in  2006,  EMI  began 

 8    negotiating with Krasilovsky, who was now representing Coots’s heirs. 

 9           EMI  and  Krasilovsky  agreed  that  in  light  of  the  1981  Agreement,  EMI’s 

10    rights  in  the  Song  were  more  appropriately  terminated  under  §  203.  

11    Accordingly, in early 2007, Coots’s statutory heirs served and recorded the 2007 

12    Termination  Notice,  which  indicated  that  the  1981 Agreement  would  terminate 

13    pursuant to § 203 on December 15, 2016.  Krasilovsky then began negotiating to 

14    sell the to‐be‐terminated rights back to EMI.  EMI offered Coots’s statutory heirs 

15    $2.75  million  for  those  rights,  an  offer  that  was  rejected  as  insufficient.   At  that 

16    point, EMI’s efforts to acquire the rights appear to have stalled.   

17           Two years later, in 2009, Warner‐Chappell Music, which had been acting as 

18    copyright  administrator  for  a  Coots  family  venture  called  Toy  Town  Toons, 



                                                     14 
       
 1    wrote  to  EMI  claiming  the  copyright  in  the  Song  under  the  2004  Termination 

 2    Notice—apparently having returned to the position that termination of the 1951 

 3    Agreement had never taken place.  EMI responded to this letter through outside 

 4    counsel, asserting that its copyright “has not been and cannot be terminated” and 

 5    would  expire  in  2029.    J.A.  84.    EMI  claimed  that  § 304(d)  termination  was 

 6    unavailable because Coots had already exercised his § 304(c) termination right in 

 7    the  1981  Agreement,  and  that  § 304(d)  “does  not  provide  a  second  right  to 

 8    terminate where the right of termination has already been exercised.”  J.A. 85.   

 9           In 2012, Coots’s statutory heirs served and recorded the 2012 Termination 

10    Notice.  [A88–89.]  Like the 2007 Termination Notice, the 2012 Termination Notice 

11    cited  §  203,  not  §  304(d),  as  the  source  of  the  heirs’  right  to  terminate  the  1981 

12    Agreement.    But  “in  an  abundance  of  caution,”  Appellants’  Br.  at  23,  the  2012 

13    Termination Notice assumed that the 2007 Termination Notice was premature, on 

14    the  theory  (which  Coots’s  statutory  heirs  anticipated  EMI  might  advance)  that 

15    the 1981 Agreement was a grant “cover[ing] the right of publication of the work,” 

16    17  U.S.C.  § 203(a)(3),  and  that  the  “publication”  of  the  Song  under  the  1981 

17    Agreement, which resulted in EMI’s owning the nineteen years’ worth of rights 

18    spanning  from  1990  to  2009,  took  place  in  1990.    On  that  potentially  available 



                                                     15 
       
 1    theory,  the  1981 Agreement  could  not  be  terminated  until December  15,  2021—

 2    i.e., forty years after the agreement’s execution.  See id. (“[I]f the grant covers the 

 3    right of publication of the work, the [five‐year] period [during which termination 

 4    is available] begins at the end of thirty‐five years from the date of publication of 

 5    the work under the grant or at the end of forty years from the date of execution 

 6    of the grant, whichever term ends earlier.”). 

 7           On  December  16,  2011,  Plaintiffs  sued  EMI  in  the  United  States  District 

 8    Court  for  the  Southern  District  of  Florida,  seeking  a  declaration  that  the  2004 

 9    Termination  Notice  had  terminated  EMI’s  rights  in  the  Song  on  December  31, 

10    2009,  or,  alternatively,  that  the  2007  Termination  Notice  would  terminate  EMI’s 

11    rights on December 15, 2016.  The Florida court granted EMI’s motion to dismiss 

12    for lack of personal jurisdiction, and Plaintiffs brought this action in the Southern 

13    District  of  New  York  on  December  21,  2012.    Plaintiffs  now  seek  a  declaration 

14    that  the  2007  Termination  Notice  will  terminate  EMI’s  rights  on  December  15, 

15    2016,  or,  alternatively,  that  the  2012  Termination  Notice  will  terminate  EMI’s 

16    rights on December 16, 2021.    

17           Following discovery, the parties cross‐moved for summary judgment.  On 

18    December 16, 2013, the district court granted EMI’s motion and denied Plaintiffs’, 



                                                  16 
       
 1    holding that since the 1981 Termination Notice was never recorded, EMI owns its 

 2    rights in the Song under the 1951 Agreement—which, as a pre‐1978 grant, is not 

 3    terminable  under  §  203.    Baldwin  v.  EMI  Feist  Catalog,  Inc.,  989  F.  Supp.  2d  344, 

 4    352–55 (S.D.N.Y. 2013).  Although Plaintiffs had not specifically argued that the 

 5    2004 Termination Notice terminated the 1951 Agreement in 2009 under § 304(d), 

 6    the  district  court  rejected  any  such  argument,  concluding  that  §  304(d)  was 

 7    unavailable  because  “Plaintiffs  exercised  their  Section  304(c)  termination  rights 

 8    when  they  served  the  1981  Notice  on  EMI  and  secured  a  substantial  $100,000 

 9    bonus payment.”  Id. at 355.  Accordingly, the district court concluded that EMI’s 

10    rights  would  survive  until  2029.    Judgment  was  entered  on  December  17,  2013, 

11    and Plaintiffs timely appealed. 

12                                           DISCUSSION 

13           We review a district court’s grant of summary judgment de novo.  Back v. 

14    Hastings  on  Hudson  Union  Free  Sch.  Dist.,  365  F.3d  107,  122  (2d  Cir.  2004).  

15    Summary judgment is appropriate when, viewing the evidence in the light most 

16    favorable  to  the  non‐moving  party,  see  Nabisco,  Inc.  v.  Warner‐Lambert  Co.,  220 

17    F.3d 43, 45 (2d Cir. 2000), “there is no genuine dispute as to any material fact and 

18    the movant is entitled to judgment as a matter of law,” Fed. R. Civ. P. 56(a).  A 



                                                    17 
       
 1    fact  is  material  if  it  “might  affect  the  outcome  of  the  suit  under  the  governing 

 2    law,”  and  a  dispute  is  genuine  if  “the  evidence  is  such  that  a  reasonable  jury 

 3    could return a verdict for the nonmoving party.”  Anderson v. Liberty Lobby, Inc., 

 4    477 U.S. 242, 248 (1986). 

 5                                                     I. 

 6               The first question we must address is whether EMI owns its rights in the 

 7    Song  under  the  1951  Agreement  or,  instead,  under  the  1981  Agreement.3    The 

 8    2007 Termination Notice and the 2012 Termination Notice purported to terminate 

 9    EMI’s  rights  pursuant  to  17  U.S.C.  §  203,  but  §  203  termination  rights  are  not 

10    available against pre‐1978 grants.  See 17 U.S.C. § 203(a).  Accordingly, if the 1951 

11    Agreement is the source of EMI’s rights, Plaintiffs cannot terminate those rights 

12    under  §  203.    Plaintiffs  argue  that  the  1981  Agreement  superseded  the  1951 

13    Agreement  and,  upon  doing  so,  became  the  operative  source  of  EMI’s  rights.  

14    EMI  responds  that  the  1981 Agreement  did  not  supersede  the  1951 Agreement, 

15    and  that  Coots’s  failure  to  record  the  1981  Termination  Notice  means  that  the 

16    1951 Agreement was never terminated and therefore remains in effect.   



                                                    
             For simplicity’s sake, we refer to EMI, Feist, and Robbins collectively as “EMI” 
                 3

      throughout the remainder of the opinion.   

                                                       18 
       
 1                                                  A. 

 2           Some  preliminary  discussion  is  necessary  to  understand  the  parties’ 

 3    dispute  fully.    As  noted,  §  304(c)(6)(D)  provides  that  “[a]  further  grant,  or 

 4    agreement to make a further grant, of any right covered by a terminated grant is 

 5    valid  only  if  it  is  made  after  the  effective  date  of  the  termination.    As  an 

 6    exception, however, an agreement for such a further grant may be made between 

 7    the author [or his statutory heirs] and the original grantee . . . after the notice of 

 8    termination  has  been  served  as  provided  by”  §  304(c)(4).    We  will  refer  to  the 

 9    exception  permitting  pre‐termination,  post‐notice  agreements  with  the  original 

10    grantee as the “existing‐grantee exception.”  This existing‐grantee exception was 

11    included  in  the  1976  Act  to  give  the  grantee  “some  advantage  over  others  in 

12    obtaining the terminated rights.”  3 Nimmer § 11.08[A]; see Milne ex rel. Coyne v. 

13    Stephen  Slesinger,  Inc.,  430  F.3d  1036,  1047–48  (9th  Cir.  2005);  Bourne  Co.  v.  MPL 

14    Commc’ns, Inc., 675 F. Supp. 859, 864–67 (S.D.N.Y. 1987).  

15           When  an  author  or  his  statutory  heirs  serves  a  termination  notice,  the 

16    grantee’s  previously  undivided  copyright  interest  is  effectively  split  into  three 

17    pieces,  one  owned  by  the  author  or  his  statutory  heirs  and  two  owned  by  the 

18    grantee.    The  author  (or  his  statutory  heirs)  holds  a  future  interest  in  the 



                                                    19 
       
 1    copyright.    See  17  U.S.C.  § 304(c)(6)  (providing  that  the  “rights  under  this  title 

 2    that  were  covered  by  the  terminated  grant  revert,  upon  the  effective  date  of 

 3    termination, to th[e] author” or his statutory heirs); Mills Music, Inc. v. Snyder, 469 

 4    U.S.  153,  162  (1985)  (labeling  the  post‐termination  interest  a  “reversion”).    See 

 5    generally  Restatement  (Third)  of  Prop.:  Wills  &  Donative  Transfers  § 25.1  (Am. 

 6    Law Inst. 2011) (“A future interest is an ownership interest in property that does 

 7    not  currently  entitle  the  owner  to  possession  or  enjoyment  of  the  property.”).  

 8    This  future  interest,  however  (unlike  an  author’s  renewal  right  under  the  1909 

 9    Act), “become[s] vested on the date the notice of  termination has been served,” 

10    17 U.S.C. § 304(c)(6); see Range Road Music, Inc. v. Music Sales Corp., 76 F. Supp. 2d 

11    375,  381  (S.D.N.Y.  1999),  which  gives  the  grantee  confidence,  in  negotiations 

12    under the existing‐grantee exception, that the grantor actually has something to 

13    convey.    Compare  3  Nimmer  §  11.08[A]  (if  the  grantor  dies  after  signing  a  new 

14    agreement  but  before  the  termination  date,  “the  original  grantee  is  entitled  to 

15    claim  the  benefit  of  the  further  grant  of  the  terminated  rights”  because  “the 

16    termination  interest  vested  upon  service”),  with  Miller  Music,  362  U.S.  at  378 

17    (noting that under the 1909 Act, “assignees of renewal rights [took] the risk that 

18    the rights acquired [would] never vest in their assignors”).   



                                                   20 
       
 1           Although  an  author’s  (or  his  statutory  heirs’)  interest  vests  immediately 

 2    upon  service  of  a  termination  notice,  it  becomes  possessory—i.e.,  it  entitles  the 

 3    author (or his statutory heirs) to ownership of the copyright—only if the notice is 

 4    recorded before the termination date.  See 17 U.S.C. § 304(c)(4)(A) (“A copy of the 

 5    notice  shall  be  recorded  in  the  Copyright  Office  before  the  effective  date  of 

 6    termination,  as  a  condition  to  its  taking  effect.”).    In  other  words,  even  after  a 

 7    notice is served, the interest that vests upon service may be divested if the notice 

 8    is not recorded, and the grantee will continue to own the copyright through the 

 9    end  of  the  extended  renewal  term.    See  id.  § 304(c)(6)(F)  (“Unless  and  until 

10    termination  is  effected  under  this  subsection,  the  grant,  if  it  does  not  provide 

11    otherwise, continues in effect for the remainder of the extended renewal term.”); 

12    3  Nimmer  §  11.06[B]  (“Recordation  .  .  .  is  not  a  condition  precedent  to  vesting, 

13    but a failure to record prior to the effective date of termination constitutes failure 

14    to  satisfy  a  condition  subsequent,  and  therefore  results  in  invalidation.”).    So 

15    upon  being  served  with  a  termination  notice,  the  grantee—by  virtue  of  the 

16    existing  grant—holds  both  a  present  interest  scheduled  to  terminate  on  the 

17    notice’s effective date and a contingent future interest that will vest on that date 

18    and entitle the grantee to possession if the notice goes unrecorded.  (In common 



                                                    21 
       
 1    law  property  terms,  these  two  interests  are  analogous  to  a  term  of  years  and  a 

 2    contingent remainder, respectively.  See, e.g., Jesse Dukeminier et al., Property 274 

 3    (7th ed. 2010)). 

 4           With  this  background  in  mind,  in  the  prototypical  agreement 

 5    contemplated by the existing‐grantee exception, the author or his statutory heirs 

 6    convey  only  the  future  interest  that  vested  in  them  upon  service  of  the 

 7    termination  notice—that  is,  the  only  interest  they  hold  at  the  time  the  notice  is 

 8    served.    In  effect,  EMI  claims  that  the  1981  Agreement  is  such  a  prototypical 

 9    agreement,  and  that  Coots  conveyed  to  EMI  only  the  vested  future  interest 

10    scheduled  to  revert  to  him  upon  termination.    From  this  premise,  EMI  argues 

11    that  the  1951  Agreement  remained  in  place  as  the  source  of  EMI’s  other  two 

12    interests  in  the  Song—i.e.,  the  present  interest  that  would  have  terminated  in 

13    1990 had the notice been recorded and the future interest contingent on the non‐

14    recordation  of  the  1981  Termination  Notice.    When  the  notice’s  effective  date 

15    passed  without  its  being  recorded,  EMI  urges,  EMI’s  contingent  future  interest 

16    vested  and  entitled  it  to  ownership  of  the  Song’s  copyright.    Accordingly,  on 

17    EMI’s view that that contingent interest arises from the 1951 Agreement, which 




                                                   22 
       
 1    remains in place, it claims that it currently owns the Song’s copyright under the 

 2    1951 Agreement.  We disagree. 

 3                                                     B. 

 4               The 1981 Agreement not only granted EMI the future interest scheduled to 

 5    revert  to  Coots  upon  termination,  it  also  replaced  the  1951  Agreement  as  the 

 6    source  of  EMI’s  existing  rights  in  the  Song.    “[W]here  the  parties  have  clearly 

 7    expressed  or  manifested  their  intention  that  a  subsequent  agreement  supersede 

 8    or  substitute  for  an  old  agreement,  the  subsequent  agreement  extinguishes  the 

 9    old one.”  Northville Indus. Corp. v. Fort Neck Oil Terminals Corp., 474 N.Y.S.2d 122, 

10    125  (App.  Div.  1984).4    The  question  is  simply  whether  the  parties  intended  for 

11    the  new  contract  to  substitute  for  the  old  one,  and  that  intention,  if  otherwise 

12    clear, need not be articulated explicitly in the new agreement.  See Moers v. Moers, 

13    128 N.E. 202, 203 (N.Y. 1920) (indicating that a new contract may discharge prior 

14    obligations “expressly or through implication”); Sheehy v. Andreotti, 605 N.Y.S.2d 

15    257,  259  (App.  Div.  1993)  (asking  whether  the  new  contract,  “as  a  matter  of 

16    intention, expressed or implied, was a substitution for the prior agreement”); 29 

17    Samuel Williston & Richard A. Lord, A Treatise on the Law of Contracts § 73:36 (4th 
                                                    
               The 1981 Agreement contains a New York choice‐of‐law clause [A63], and the 
                 4

      parties do not dispute that New York law applies.  See Steinbeck, 537 F.3d at 200 n.4.   

                                                       23 
       
 1    ed. 1993) (“[T]he intent of the parties that the new agreement is to abrogate the 

 2    former contract” can be “determined either expressly or by implication from the 

 3    new  contract’s  provisions  .  .  .  .”);  13  Margaret  N.  Kniffin,  Corbin  on  Contracts 

 4    § 71.1  (Joseph  M.  Perillo  ed.,  rev.  ed.  1998)  (“The  question  is  wholly  one  of 

 5    intention,  to  be  determined  by  the  usual  process  of  interpretation,  implication, 

 6    and construction, gleaned from the expression of the parties.”).   

 7           The parties to the 1981 Agreement “clearly . . . manifested” an intention to 

 8    replace  the  1951  Agreement  and  not  merely  to  convey  to  EMI  Coots’s  future 

 9    interest  in  the  nineteen‐year  statutory  renewal  term  extension.    The  relevant 

10    language is contained in § 1 of the 1981 Agreement, which reads as follows: 

11           Grantor hereby sells, assigns, grants, transfers and sets over to Grantee . . . 
12           [1]  all  rights  and  interests  whatsoever  now  or  hereafter  known  or 
13           existing,  heretofore  or  at  any  time  or  times  hereafter  acquired  or 
14           possessed by Grantor in and to [the Song] . . . under any and all renewals 
15           and  extensions  of  all  copyrights  therein  and  [2]  all  United  States 
16           reversionary and termination interests in copyright now in existence 
17           or  expectant,  including  all  rights  reverted,  reverting  or  to  revert  to 
18           Grantor . . . by reason of the termination of any transfers or licenses 
19           covering  any  extended  renewal  term  of  copyright  pursuant  to 
20           Section 304 of the Copyright Act of 1976, together with all renewals 
21           and extensions thereof. 

22    J.A.  59–60  (emphasis  added).    It  is  quite  clear  from  the  first  half  of  the  quoted 

23    language that Coots was granting more than the vested future interest scheduled 

24    to revert to him or his statutory heirs upon termination; he was also granting “all 
                                                    24 
       
 1    rights and interests . . . heretofore . . . acquired or possessed by [him] . . . under 

 2    any  and  all  renewals  and  extensions.”    Ignoring  the  bedrock  principle  that  “[a] 

 3    contract  ‘should  be  read  to  give  effect  to  all  its  provisions,’”  God’s  Battalion  of 

 4    Prayer  Pentecostal  Church,  Inc.  v.  Miele  Assocs.,  LLP,  845  N.E.2d  1265,  1267  (N.Y. 

 5    2006)  (quoting  Mastrobuono  v.  Shearson  Lehman  Hutton,  Inc.,  514  U.S.  52,  63 

 6    (1995)), EMI makes no effort to explain why EMI and Coots would have included 

 7    the first half of § 1 had they not meant for it to have some effect.  But to give any 

 8    effect  to  this  language  at  all,  we  must  read  it  as  replacing  the  1951 Agreement, 

 9    creating a new conveyance of all of Coots’s interest in the copyright at once, and 

10    not merely as a piecemeal conveyance of his reversionary interest.  Put simply, it 

11    would make no sense to have two grants of the same exact rights be operative at 

12    the  same  time;  if  the  first  half  of  § 1  were  not  meant  to  replace  the  1951 

13    agreement, there would be no reason for the parties to have included it.   

14           EMI’s arguments to the contrary do not persuade us to ignore the first half 

15    of § 1.  Relying on our decision in Penguin Group (USA) Inc. v. Steinbeck, 537 F.3d 

16    193, EMI points out that the 1981 Agreement does not explicitly rescind the 1951 

17    Agreement  or  contain  other  language  indicating  a  desire  to  replace  that  earlier 

18    contract.    In  Steinbeck,  we  observed  that  “parties  to  an  agreement  can  mutually 



                                                    25 
       
1    agree to terminate it by expressly assenting to its rescission while simultaneously 

2    entering into a new agreement dealing with the same subject matter.”  Id. at 200 

3    (quoting Jones v. Trice, 608 N.Y.S.2d 688, 688 (App. Div. 1994)).  Relying on that 

4    principle, we held that an author or his legatee may, under the existing‐grantee 

5    exception,  rescind  an  earlier  grant  of  copyright  and  enter  into  a  new  contract 

6    conveying rights in the same work to the same grantee.5  See id. at 200–04; accord 

                                                   
               Steinbeck  authorized  a  “[r]escission  and  [r]e‐grant”  scenario,  3  Nimmer 
                5

     § 11.07[E][2][b][iv],  pursuant  to  which  Elaine  Steinbeck,  the  owner  of  the  copyright  in 
     John  Steinbeck’s  books,  entered  into  a  1994  agreement  re‐granting  rights  to  works 
     originally granted in 1938.  This scenario resulted in the author’s statutory heirs losing 
     their § 304 termination rights, because a post‐1978 grant replaced a pre‐1978 grant.  See 
     Steinbeck,  537  F.3d  at  200.    While  Elaine  Steinbeck  owned  the  relevant  copyrights,  she 
     shared  the  statutory  §  304  termination  rights  with  Steinbeck’s  sons  from  another 
     marriage, and these separate parties never formed the majority necessary to terminate 
     the 1934 grant under § 304(c).  Thus, in Steinbeck, no § 304 termination notice was ever 
     served.  Steinbeck has been criticized for, in effect, permitting legatees to divest statutory 
     heirs  of  their  § 304  termination  rights  via  contract,  notwithstanding  §  304(c)(5)’s 
     admonition  that  termination  “may  be  effected  notwithstanding  any  agreement  to  the 
     contrary.”    See  3  Nimmer  § 11.07[E][2][b][iv]  (noting  that  a  rescission  and  re‐grant 
     “extinguishes the children’s right to terminate based on conduct of their adversary”).   

             Although we hold that the 1981 Agreement replaced the 1951 Agreement as the 
     source of EMI’s rights, this case neither implicates Nimmer’s criticism nor conflicts with 
     § 304(c)(5).  Coots himself (as opposed to a legatee) executed the 1981 Agreement after 
     serving  a  termination  notice  on  EMI,  and  because  Coots  at  that  time  owned  both  the 
     statutory  right  to  exercise  termination  and  the  post‐termination  interest  that  vested 
     upon  service  of  the  notice,  see  17  U.S.C.  § 304(c)(1),  (6)(B),  no  one  else’s  termination 
     rights  were affected when  Coots  and  EMI  replaced the  1951 Agreement with the  1981 
     Agreement.  Because the 1981 Agreement did not cause anyone else to lose termination 
     rights that they otherwise could have exercised, it cannot be a forbidden “agreement to 
     the contrary.”  See 3 Nimmer § 11.07[E][1] (defining an “agreement to the contrary” as 
     any agreement that “results in the practical inability to terminate the grant of copyright  
                                                      26 
      
 1    Milne, 430 F.3d at 1042–48.  As we have already explained, however, an intention 

 2    to  enter  into  a  substitute  contract  may  be  express or  implied.    See  DC  Comics  v. 

 3    Pac.  Pictures  Corp.,  545  F. App’x  678,  680  (9th  Cir.  2013)  (unpublished)  (holding 

 4    that under New York law, a 1992 copyright grant superseded a 1938 grant to the 

 5    same  grantee  even  though  the  latter  agreement  “d[id]  not,  in  express  terms, 

 6    cancel  the  1938  agreement”);  17B  C.J.S.  Contracts  §  597  (noting  that  a  contract 

 7    replaces  a  previous  one  concerning  the  same  subject  matter  if  the  “subsequent 

 8    contract either explicitly rescinds the earlier instrument[] or deals with the subject 

 9    matter  .  .  .  so  comprehensively  as  to  be  complete  within  itself.”)  (emphasis 

10    added).  By granting EMI the same rights that it already owned under the 1951 

11    Agreement in addition to the new interest that vested in Coots upon service of the 

12    1981 Termination Notice, the  1981 Agreement made it sufficiently clear that the 

13    parties intended to replace the earlier contract.   

14               EMI cites the Ninth Circuit’s decision in Classic Media, Inc. v. Mewborn, 532 

15    F.3d 978 (9th Cir. 2008), for the proposition that a grant of already‐granted rights 

16    does  not  replace  the  prior  grant.    Mewborn,  however,  is  readily  distinguishable.  

17    There, the defendant argued that a 1978 grant from the plaintiff—the daughter of 
                                                                                                                                                        
      interest  in  a  given  work  . . .  under  circumstances  in  which,  but  for  the  agreement,  the 
      ability to terminate would otherwise exist”).   

                                                                            27 
       
 1    Eric Knight, who wrote “Lassie Come Home”—superseded a 1976 grant between 

 2    the  same  parties,  so  that  the  plaintiff  could  not  exercise  §  304(c)  termination 

 3    rights  against  the  earlier  grant.    The  court  disagreed,  holding  that  although  the 

 4    1978  grant  purported  to  convey  certain  movie,  TV,  and  radio  rights  to  the 

 5    defendant,  the  1976  grant  had  already  conveyed  the  same  exact  rights,  so  the 

 6    conveyance of those rights in the 1978 grant was “a nullity.”  Id. at 986.  In other 

 7    words, the plaintiff’s mere conveyance of the same rights twice did not show that 

 8    the later grant superseded the earlier one.  In Mewborn, however, the 1978 grant 

 9    (1)  conveyed  ancillary  rights  that  had  not  been  conveyed  by  the  1976  grant,  (2) 

10    stated  that  the  plaintiff  was  conveying  all  of  the  rights  mentioned  in  the  grant 

11    only  “to  the  extent  such  rights  [were]  owned  by  [her],”  and  (3)  expressly 

12    provided  that  those  rights  were  being  conveyed  “in  addition  to  the  rights 

13    granted  . . .  under  and  pursuant  to”  the  1976  grant.    Id.  at  981.    Those  three 

14    provisions,  read  together,  unmistakably  signaled  the  parties’  intention  for  the 

15    later  contract  to  coexist  alongside  the  earlier  one,  rather  than  replace  it.    No 

16    similar intention is evident from the 1981 Agreement’s terms.   

17           Next,  EMI  points  to  §  3(a)  of  the  1981  Agreement,  in  which  Coots 

18    represented that he had served and recorded the 1981 Termination Notice, and in 



                                                   28 
       
 1    which the parties agreed that the notice “shall for the purposes of this agreement 

 2    and  Section  304(c)(6)(D)  of  the  Copyright  Act  of  1976  be  deemed  to  have  been 

 3    served  upon  Grantee,  in  advance  of  any  further  grant  of  rights  hereunder,  and 

 4    shall  be  deemed  to  take  effect  at  the  earliest  date  possible  under  the  Copyright 

 5    Act of 1976.”  J.A. 60.  Under the 1976 Act, the “earliest date possible” on which 

 6    the 1981 Termination Notice could have taken effect was in 1990, so EMI argues 

 7    that § 3(a) reflects the parties’ belief that the 1951 Agreement would continue in 

 8    effect  until  1990:  if  the  parties  thought  that  the  1981 Agreement  would  replace 

 9    the 1951 Agreement of its own force, why should it matter whether or when the 

10    1981 Termination Notice took effect?   

11           EMI’s  argument,  however,  ignores  the  fact  that  the  1981  Termination 

12    Notice had already been served and (the parties thought at the time) recorded in 

13    the  Copyright  Office.    That  fact  distinguishes  this  case  from  others  in  which  an 

14    earlier  grant  was  rescinded  and  replaced  without  the  author’s  (or  his  statutory 

15    heirs’) ever serving a termination notice, see Steinbeck, 537 F.3d at 202; Milne, 430 

16    F.3d  at  1040,  and  explains  why  the  parties  here  clarified  in  § 1  of  the  1981 

17    Agreement  that  Coots’s  conveyance  to  EMI  included  “all  United  States 

18    reversionary and termination interests . . . including all rights reverted, reverting 



                                                   29 
       
 1    or  to  revert  to  Grantor  . . .  by  reason  of  the  termination.”    J.A.  60.   Absent  this 

 2    assignment to EMI of Coots’s future interest in the Song, it would not have been 

 3    the least bit clear that the mere replacement of the 1951 Agreement by the 1981 

 4    Agreement  would  mean  that  the  future  interest  that  had  already  vested  in  Coots 

 5    upon  serving  the  1981  Termination  Notice  would  not,  in  fact,  entitle  him  to 

 6    ownership  of  the  Song’s  copyright  on  the  notice’s  effective  date.    See  Benjamin 

 7    Melniker  &  Harvey  D.  Melniker,  Termination  of  Transfers  and  Licenses  Under  the 

 8    New Copyright Law, 22 N.Y.L. Sch. L. Rev. 589, 604–05 (1977) (noting uncertainty 

 9    regarding  whether  a  termination  notice  would  result  in  the  termination  of  the 

10    grantee’s  rights  if  the  to‐be‐terminated  grant  were  replaced  between  service  of 

11    the notice and its effective date).  Given this uncertainty, it was sensible for the 

12    1981 Agreement  to  make  unmistakably  clear  that  EMI  would  receive  whatever 

13    rights  would  revert  to  Coots  on  the  1981  Termination  Notice’s  effective  date 

14    notwithstanding  the  replacement  of  the  1951  Agreement.    See,  e.g.,  In  re  SRC 

15    Holding  Corp.,  545  F.3d  661,  670  (8th  Cir.  2008)  (“Nothing  prevents  the  parties 

16    from  using  a  ‘belt  and  suspenders’  approach  in  drafting  . . .  in  order  to  be 

17    ‘doubly sure.’”). 




                                                     30 
       
 1           EMI points to one more provision of the 1981 Agreement: § 4(b), in which 

 2    EMI  agreed  to  pay  royalties  “as  specified  in  the  [1951  Agreement]”  for  “the 

 3    period of the Extended Renewal Term of Copyright.”  J.A. 62.  The district court 

 4    reasoned  that  the  “Extended  Renewal  Term  of  Copyright”  began  only  in  1990, 

 5    and  thus  that  if  the  1981  Agreement  had  replaced  the  1951  Agreement 

 6    immediately, Coots would not be entitled to any royalties from 1981 to 1990.  See 

 7    Baldwin,  989  F.  Supp.  2d  at  354.    But  the  1981  Agreement  does  not  define  the 

 8    phrase  “Extended  Renewal  Term  of  Copyright.”    Although  often  used  to  refer 

 9    only  to  the  nineteen‐year  extension  added  by  the  1976  Act,  see,  e.g.,  Woods  v. 

10    Bourne  Co.,  60  F.3d  978,  981,  982  (2d  Cir.  1995),  the  phrase  can  naturally  be 

11    understood to refer to the entire renewal term as extended by the 1976 Act.  In fact, 

12    the  statute  itself  arguably  uses  the  phrase  in  this  latter  sense.    See  17  U.S.C. 

13    § 304(c)(6)(F) (“Unless and until termination is effected under this subsection, the 

14    grant  . . .  continues  in  effect  for  the  remainder  of  the  extended  renewal  term.”) 

15    (emphasis added).  Accordingly, § 4(b) easily can be read to require EMI to pay 

16    royalties  for  however  much  of  the  renewal  term—as  extended—was  still 

17    remaining  after  the  contract  was  signed.    In  light  of  this  plausible  alternative 




                                                   31 
       
 1    reading, we do not think § 4(b) should move us to ignore the first half of § 1 of 

 2    the 1981 Agreement, as EMI would have us do.  

 3               Finally, the district court relied on extrinsic evidence purportedly showing 

 4    that the parties intended for EMI to receive only the future interest that vested in 

 5    Coots  upon  service  of  the  termination  notice.6    Consideration  of  extrinsic 

 6    evidence  is  only  permissible  where  the  contract  at  issue  is  ambiguous;  because 

 7    we  believe  the  1981  Agreement  is  clear,  resort  to  such  evidence  was 

 8    inappropriate  here.    See  Rainbow  v.  Swisher,  527  N.E.2d  258,  259  (N.Y.  1988).    In 

 9    any  event,  while  the  record  is  certainly  replete  with  indications  that  the  parties 

10    believed EMI would be receiving only nineteen years’ worth of rights, we assign 

11    little significance to this evidence for the simple reason that (at the time) EMI was 

12    only  acquiring  nineteen  years’  worth  of  rights.    There  is  no  dispute  that  before 

13    the 1981 Agreement was executed, EMI owned Coots’s renewal rights under the 

14    1951 Agreement, and that absent the 1981 Agreement—assuming Coots recorded 

15    the  1981  Termination  Notice—EMI’s  rights  would  terminate  in  1990.   After  the 

16    1981 Agreement  was  signed,  its  rights  were  (until  the  passage  of  the  1998 Act) 

17    scheduled to survive until 2009.  But the undisputed ends of the 1981 Agreement 
                                                    
             This evidence included Baldwin’s deposition testimony, as well as a 1981 letter 
                 6

      from Krasilovsky to John Coots, Jr.  See Baldwin, 989 F. Supp. 2d at 355. 

                                                       32 
       
 1    say little about the means the parties employed to achieve them.  Section 1 of the 

 2    contract  shows  that  they  chose  not  only  to  have  EMI  receive  the  future  interest 

 3    that  vested  in  Coots  upon  service  of  the  termination  notice,  but  also  to  replace 

 4    the 1951 Agreement as the source of EMI’s existing rights in the Song.   

 5                                                * * * 

 6           Under the correct understanding of the 1981 Agreement, Coots’s failure to 

 7    record  the  1981  Termination  Notice  is  irrelevant  to  the  question  whether  EMI 

 8    presently owns the copyright in the Song under the 1951 Agreement or under the 

 9    1981 Agreement.  Whether EMI owns the Song’s copyright by virtue of owning 

10    Coots’s rights in the renewal term qua the renewal term, or instead by virtue of 

11    owning the post‐termination interest conveyed back to it in the 1981 Agreement, 

12    its rights in the renewal term are traceable to the 1981 Agreement—not the 1951 

13    Agreement—either  way.    And  for  deciding  whether  plaintiffs’  termination 

14    notices pursuant to § 203 are valid, that is all that matters.  Accordingly, we need 

15    not  decide  whether  an  unrecorded  termination  notice  can  serve  to  terminate  a 

16    prior  grant  where  the  parties  have  reached  an  agreement  under  the  existing‐

17    grantee exception.   




                                                   33 
       
 1                                                  II. 

 2           Our  conclusion  that  the  1981  Agreement—a  post‐1978  agreement—is  the 

 3    source  of  EMI’s  rights  in  the  Song  means  that  Plaintiffs  can  terminate  the  1981 

 4    Agreement under § 203.  Because the 1951 Agreement is not operative, we need 

 5    not  address  the  district  court’s  holding  that  Plaintiffs  could  not  terminate  the 

 6    1951 Agreement because Coots had “exercised” his § 304(c) termination rights by 

 7    serving  a  termination  notice  and  then  “secur[ing]  a  substantial  $100,000  bonus 

 8    payment.”  Baldwin, 989 F. Supp. 2d at 355.  The only remaining question, then, is 

 9    whether the 1981 Agreement will be terminated by the 2007 Termination Notice 

10    or,  instead,  by  the  2012  Termination  Notice.    We  conclude  that  the  2007 

11    Termination Notice will terminate the 1981 Agreement in 2016. 

12           As noted, termination under § 203 is available for grants “executed by the 

13    author on or after January 1, 1978.”  17 U.S.C. § 203(a).  Where the author is dead, 

14    termination  may  be  effected  by  individuals  holding  more  than  half  of  the 

15    author’s  termination  interest  as  set  forth  in  the  statute.    Id.  §  203(a)(1),  (2).   

16    Ordinarily, these individuals may effect termination “at any time during a period 

17    of five years beginning at the end of thirty‐five years from the date of execution 

18    of the grant.”  Id. § 203(a)(3).  In this case, that period would begin in 2016.  But 



                                                    34 
       
 1    “if  the  grant  covers  the  right  of  publication  of  the  work,”  an  alternative 

 2    calculation  method  applies:  termination  may  be  effected  in  the  five‐year  period 

 3    beginning  “thirty‐five  years  from  the date  of  publication  of  the  work  under  the 

 4    grant or . . . forty years from the date of execution of the grant, whichever term 

 5    ends earlier.”  Id.  A termination notice may be served between two and ten years 

 6    before  the  termination  date.    Id.  § 203(a)(4)(A).    The  notice  must  “state  the 

 7    effective  date  of  the  termination,”  be  recorded  in  the  Copyright  Office  “as  a 

 8    condition  to  its  taking  effect,”  and  comply  with  various  other  formalities 

 9    prescribed by regulation.  Id. § 203(a)(4); see 37 C.F.R. § 201.10.   

10           EMI does not dispute that the 1981 Agreement was executed after January 

11    1, 1978, that Plaintiffs own a sufficient percentage of Coots’s termination interest, 

12    or that the 2007 Termination Notice complies with all of the necessary statutory 

13    and  regulatory  formalities.    EMI  does,  however,  advance  two  arguments  in 

14    support  of  its  position  that  the  2007  Termination  Notice  will  not  terminate  the 

15    1981 Agreement in 2016.  Neither argument is persuasive. 

16           First, EMI argues that § 203 termination is unavailable to Plaintiffs because 

17    Coots’s children signed the 1981 Agreement, which was therefore not “executed 

18    by  the  author.”    This  argument  is  meritless.    As  a  factual  matter,  the  1981 



                                                  35 
       
 1    Agreement plainly was executed by the author—namely, Coots—and specifically 

 2    identified  him  alone  as  the  “Grantor,”  who  was  “exclusively  and  solely 

 3    possessed of any and all termination interests arising under Section 304.”  J.A. 59, 

 4    61.    As  a  legal  matter,  moreover,  the  Coots  children  who  signed  the  1981 

 5    Agreement did not have any interest in the Song that they could have conveyed 

 6    in 1981, because Coots was still alive; the future interest that vested upon service 

 7    of  the  1981  Termination  Notice  therefore  vested  solely  in  him.    See  17  U.S.C. 

 8    § 203(a)(1), (b)(2).  Accordingly, while the 1981 Agreement purported to result in 

 9    the  transfer  to  EMI  of  all  of  the  Coots  children’s  “rights  and  interests”  in  the 

10    Song,  J.A.  63,  the  only  rights  that  the  Coots  children  conceivably  could  have 

11    transferred  at  the  time  were  the  termination  rights  that  they  were  scheduled  to 

12    inherit by operation of the statute upon Coots’s death.  See 17 U.S.C. § 203(a)(2).  

13    Those  rights,  however,  cannot  be  contracted  away.    See  id.  §  203(a)(5) 

14    (“Termination  of  the  grant  may  be  effected  notwithstanding  any  agreement  to 

15    the contrary . . . .”).   

16           EMI’s  second  argument  that  the  2007  Termination  Notice  will  not 

17    terminate the 1981 Agreement is based on the premise that the 1981 Agreement 

18    “covers the right to publication” of the Song.  In EMI’s view, the publication of 



                                                   36 
       
 1    the Song under the 1981 Agreement occurred in 1990, since “the 1981 Agreement 

 2    was  intended  to  provide  EMI  with  the  right  to  publish  the  song  commencing 

 3    upon  the  effective  date  of  termination  of  the  1951  Agreement  (in  1990).”  

 4    Appellee’s Br. 56.  Under the alternative calculation method for grants that cover 

 5    the  right  of  publication,  EMI  argues,  the  earliest  the  1981  Agreement  can  be 

 6    terminated is 2021—i.e., forty years after it was executed.  We disagree. 

 7           At the start, our conclusion that the 1981 Agreement became the operative 

 8    source  of  EMI’s  rights  immediately  upon  its  execution  suggests  that  even  if 

 9    EMI’s  premise  that  the  1981  Agreement  “covers  the  right  to  publication”  were 

10    sound,  publication  would  have  occurred  under  that  agreement  in  1981.    Thus, 

11    even the alternative calculation method that EMI prefers would yield an earliest‐

12    possible  termination  date  of  2016.    Regardless,  EMI’s  premise  is  incorrect.    As 

13    relevant  here,  the  statute  defines  “publication”  as  “the  distribution  of  copies  or 

14    phonorecords of a work to the public by sale or other transfer of ownership, or 

15    by  rental,  lease,  or  lending.”    17  U.S.C.  §  101.    As  §  203  itself  suggests,  the 

16    publication  of  a  work  is  a  one‐time  event.    See  id.  §  203(a)(3)  (referring  to  “the 

17    date  of  publication”);  see  also  Marvel  Characters,  Inc.,  310  F.3d  at  282–83  (noting 

18    that  under  the  1909 Act,  “an  author  was  entitled  to  a  copyright  in  his  work  for 



                                                     37 
       
 1    twenty‐eight years from the date of its publication”); 1 Nimmer § 4.01[A] (listing 

 2    the  consequences  that  still  attach  to  a  work’s  publication  date  under  the  1976 

 3    Act).    In  other  words,  publication  happens  when  the  work  is  first  sold  or 

 4    otherwise  distributed  to  the  public.    EMI  does  not  claim,  nor  could  it,  that  the 

 5    Song  was  not  made  available  to  the  public  until  1990;  in  the  original  1934 

 6    Agreement,  EMI’s  predecessor  Feist  agreed  to  “publish  [the  Song]  in  saleable 

 7    form” within one year.  J.A. 41.  As a result, it was the 1934 Agreement, and not 

 8    the 1981 Agreement, that covered the right to publication of the Song.   

 9           The history of the alternative calculation method confirms that it does not 

10    apply  here.    This  statutory  provision  was  “added  at  the  behest  of  book 

11    publishers, who argued that a straight period of thirty‐five years from execution 

12    of  the  grant  could  give  them  a  shorter  time  to  exploit  a  work,  insofar  as 

13    publication contracts are often signed before the work is written, such that years 

14    may  elapse  before  it  is  completed  and  published.”    3  Nimmer  §  11.05[A][2].  

15    While EMI is correct that an analogous period will generally elapse between the 

16    execution of an agreement under the existing‐grantee exception and the start of 

17    the  renewal  term  extension  that  the  agreement  is  meant  to  cover,  the  problem 

18    EMI identifies arose solely from the 1998 Act’s further extension of the renewal 



                                                   38 
       
 1    term  by  twenty  years.    The  Congress  that  passed  the  1976 Act  would  not  have 

 2    expected  §  203  termination  to  be  available  against  new  grants  made  under 

 3    § 304(c)(6)(D)’s existing‐grantee exception—which, at the time, could be executed 

 4    a maximum of twenty‐nine years before their expiration (i.e., the ten‐year period 

 5    between  execution  of  the  new  grant  and  termination  of  the  old  grant,  plus  the 

 6    nineteen‐year  period  covered  by  the  new  one),  less  than  the  thirty‐five  years 

 7    required  by  § 203.    It  is  clear,  then,  that  the  timing  issue  that  allegedly 

 8    disadvantages  EMI  in  this  case  is  not  addressed  by  the  alternative  calculation 

 9    method for grants “cover[ing] the right of publication.”  We are not at liberty to 

10    fill  that  apparent  lacuna  by  giving  the  term  “publication”  in  §  203(a)(3)  a 

11    meaning that it does not bear.   

12           In  sum:  EMI  does  not  dispute  that  the  1981 Agreement  was  executed  on 

13    December 15, 1981.  Because that grant was “executed by the author” and does 

14    not  “cover  the  right  of  publication,”  it  is  terminable  under  §  203  starting  on 

15    December 15, 2016—which is the effective date of termination stated in the 2007 

16    Termination Notice.  Accordingly, we conclude that the 2007 Termination Notice 

17    will terminate the 1981 Agreement on that date. 




                                                  39 
       
1                                       CONCLUSION 

2          We  have  considered  EMI’s  remaining  arguments  and  find  them  to  be 

3    without merit.  For the reasons set forth above, the judgment of the district court 

4    is  REVERSED,  and  this  case  is  REMANDED  for  the  entry  of  a  declaratory 

5    judgment in Plaintiffs’ favor.  




                                             40